UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1099



JANICE MCNEIL; LAMAR MCNEIL,

                                           Plaintiffs - Appellants,

          versus


HERBERT BERG, Superintendent, Alexandria City
Public Schools; STEVEN KENEALY, School Board
Chairman; LILLIAN BROOKS, Director of Court
Services,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1508-A)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Janice McNeil, Lamar McNeil, Appellants Pro Se. Francis Joseph
Prior, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia;
William W. Muse, Assistant Attorney General, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Janice McNeil and Lamar McNeil appeal the district court’s

order dismissing their complaint pursuant to Fed. R. Civ. P.

12(b)(6).     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See McNeil v. Berg, No. CA-

99-1508-A (E.D. Va. Dec. 17, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2